Citation Nr: 1429150	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-43 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service from January 1969 to April 1970 and was awarded the Combat Action Ribbon (CAR) and Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

FINDING OF FACT

The Veteran's PTSD is primarily manifested by symptoms of depression, anxiety, nightmares, sleep difficulty, intrusive thoughts, irritability, and social isolation, and Global Assessment of Functioning (GAF) scores between 38 and 60.  These symptoms produce social and industrial impairment with deficiencies in most areas, but do not result in total occupational and social impairment. 

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He also was notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ in July 2009.  Nothing more was required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in April 2009.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination report is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In connection with his current claim for increase, the Veteran was afforded a VA examination in April 2009, which shows he exhibited classic PTSD symptoms including recurrent intrusive thoughts, nightmares, avoidance, decreased interest in activities, social isolation, sleep disturbance, anger outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, and irritability.  The Veteran reported that his PTSD symptoms had worsened in severity since the last examination with no periods of remission.  His psychiatric treatment history included prescription medications, and individual outpatient counseling.  There was no history of inpatient psychiatric hospitalization, emergency room visits for suicidal/homicidal ideation, or substance abuse treatment since the last exam.  

When relating his work history, the Veteran reported that in 2005 he received a medical retirement due to a rotator cuff injury after working 30 years on an assembly line.  He also indicated that he experienced mental health problems in relation to work, which also contributed to his retirement.  The Veteran reported that he had difficulty with coworkers and superiors and verbal arguments at work.  He had been disciplined because of time missed from work due to mental health symptoms related to anxiety.  However he was able to fulfill all of his job responsibilities.  In terms of his relationships with others, the Veteran had recently divorced his wife of 9 years and maintained contact with two of his four children.  He had no close friends.  The Veteran was able to maintain activities of daily living in terms of maintenance of personal hygiene, household responsibilities and financial management.  The examiner noted the Veteran's psychosocial adjustment since the last exam was marked by moderate occupational impairment and severe social impairment.  

Examination of the Veteran's mental status revealed speech and motor functioning were within normal limits and the Veteran had good eye contact throughout the exam.  He was oriented to person, place, time and reason.  The Veteran reported problems following others in conversation, difficulty focusing, misplacing items, but there was no obvious impairment of attention, concentration, or memory.  His basic mental processing skills appear to be intact and his communication was coherent and goal directed.  The Veteran denied hallucinations and there was no other impairment of thought process evidenced or reported including delusions, obsessions, or compulsions.  He denied any current suicidal or homicidal ideation, plans, intent, or attempts and had not been involved in any assaults.  The Axis I diagnosis was PTSD, severe chronic, bipolar II disorder, generalized anxiety disorder, alcohol dependence in sustained full remission, and multi-substance dependence also in sustained full remission.  A GAF score of 38 was assigned.  The VA examiner concluded that the Veteran's PTSD was most closely manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

VA outpatient treatment records dated from 2008 to 2009 are comprised primarily of records of supportive psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  Of record during this timeframe are a number of GAF scores, which range from 55 to 60.  In general, the clinical findings from these records are not materially different from those reported on the most recent VA examination and show that in general the Veteran was mildly depressed secondary to divorce stressors.  

However these records also show the Veteran was staying busy and going to the gym and that he indicated he "feels better."  He was also starting a 12-week small business course and used television as a brief break from stresses.  The Veteran was also interested in dating for companionship and a photography club for additional social and recreational activity.  He stated that he was doing very well on medication.  See VA outpatient treatment records dated November 13, 2008, February 3, 2009, February 11, 2009, April 28, 2009.  The most recently dated entries show that while the Veteran continued to have some expected difficulty dealing with his divorce, his depression was waning with regular gym workouts and dating pursuits.  See VA outpatient treatment record dated July 13, 2009.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that given the application of the benefit of the doubt rule, he is entitled to a 70 percent disability rating for PTSD for the entirety of the appeal period.  Although he does not experience all of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere in his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  Moreover, chronic depression and anxiety appear to significantly affect his ability to function independently, appropriately and effectively.  The descriptions of the Veteran's symptoms during the course of this appeal reasonably show that the evidence is in equipoise as to whether his PTSD results in occupational and social impairment with deficiencies in most areas. Thus, in evaluating all of the evidence of record, the Board finds that giving him the benefit of the doubt, his disorder more nearly approximates a 70 percent rating, but no higher. 

The Veteran's psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran is currently unemployed, but by his own admission that termination of employment was occasioned by his medical retirement following 30 years on an assembly line and a non service-connected physical ailment.  Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to his PTSD, his overall symptomatology is not consistent with total social and occupational impairment, the criteria for a 100 percent disability rating under DC 9411. 

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes have estimated GAF scores primarily between 50 and 60.  The majority of the scores denote moderate to serious symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting) or moderate to serious impairment in social and occupational functioning (e.g., few or no friends, conflicts with peers or coworkers, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The Board acknowledges that the Veteran's GAF score, during the most recent VA examination in 2009, was assessed as 38, which represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  While such a GAF score is significant, as noted previously, the Veteran has not manifested total occupational and social impairment  as is required for a 100 percent scheduler rating, and his subsequent symptoms and GAF scores do not support such total impairment.  

The Board also notes that the Veteran was found to have significant symptoms associated with bipolar disorder and generalized anxiety disorder in addition to symptoms of PTSD.  These disorders are not service-connected, but, according to the evidence, cause some level of additional social and occupational impairment.  That notwithstanding the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 70 percent evaluation for the service-connected PTSD at any time during the current appeal. 

The Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


Thus, for the reasons discussed herein, and applying the benefit of the doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher for the entire appeal period. Hart, supra.

ORDER

A 70 percent disability rating for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


